Reversed and Remanded and Memorandum Opinion filed April 8, 2004








Reversed and Remanded and Memorandum Opinion filed
April 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00158-CV
____________
 
KERR-MCGEE
CORPORATION, Appellant
 
V.
 
CONOCO,
INC., Appellee
 

 
On Appeal from the 113th
District Court
Harris
County, Texas
Trial Court Cause No. 00-64374
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed on January 6, 2003.
On April 2, 2004, the parties filed an agreed motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.   See Tex. R. App. P. 42.1. 
The parties ask that we dismiss and render a take-nothing judgment
against appellant.  We construe the
motion as one seeking to reverse and remand to the trial court for entry of
judgment in accordance with the parties= agreement.  We grant the motion.




Accordingly, we reverse the trial court=s judgment and remand to the trial
court for entry of judgment in accordance with the parties= agreement.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 8, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.